MEMORANDUM OPINION
                                        No. 04-11-00321-CV

                                Wayne EVANS and Shane L. Evans,
                                         Appellants

                                                 v.

                               STONE OAK ENTERPRISES, L.P.,
                                        Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-11295
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:      Catherine Stone, Chief Justice
              Steven C. Hilbig, Justice
              Marialyn Barnard, Justice

Delivered and Filed: June 22, 2011

MOTION TO DISMISS GRANTED

           The parties filed a joint motion to dismiss this appeal with an agreement that the

appellants pay costs. We grant the motion. See TEX. R. APP. P. 42.1(a)(2). The appeal is

dismissed.


                                                             PER CURIAM